Case 8:19-cv-00990-CEH-AEP Document 30 Filed 10/23/20 Page 1 of 3 PageID 270




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

MICHAEL OSBORNE,

        Plaintiff,

v.                                                                    Case No: 8:19-cv-990-T-36AEP

ETHICON, INC. and JOHNSON &
JOHNSON,

      Defendants.
___________________________________/

                                               ORDER

        This matter comes before the Court upon Plaintiff’s 28 U.S.C. § 1404(a) Motion to Transfer

Venue and Supporting Memorandum of Legal Authority [Doc. 28] and Defendants’ Response to

Plaintiff’s Motion to Transfer Venue [Doc. 29]. The Motion is due to be GRANTED.

                                            DISCUSSION

        Plaintiff has moved to transfer this action to the United States District Court for the District

of New Jersey, Trenton Division, pursuant to 28 U.S.C. § 1404(a). [Doc. 28 at p. 1]. Defendants

“do not oppose . . . the transfer of this case.” [Doc. 29 ¶ 1]. “For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action . . . to any district

or division to which all parties have consented.” 28 U.S.C. § 1404(a). The purpose of § 1404(a) is

“to prevent the waste of time, energy and money and to protect litigants, witnesses and the public

against unnecessary inconvenience and expense.” Suomen Colorize Oy v. DISH Network L.L.C.,

801 F. Supp. 2d 1334, 1337 (M.D. Fla. 2011) (Covington, J.) (internal quotation marks omitted).

“Section 1404(a) is intended to place discretion in the district court to adjudicate motions for

transfer according to an ‘individualized, case-by-case consideration of convenience and fairness.’”
Case 8:19-cv-00990-CEH-AEP Document 30 Filed 10/23/20 Page 2 of 3 PageID 271




Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376

U.S. 612, 622 (1964)).

        In determining whether to transfer a case, the Court considers:

                (1) the convenience of the witnesses; (2) the location of relevant
                documents and the relative ease of access to sources of proof; (3)
                the convenience of the parties; (4) the locus of operative facts; (5)
                the availability of process to compel the attendance of unwilling
                witnesses; (6) the relative means of the parties; (7) a forum's
                familiarity with the governing law; (8) the weight accorded a
                plaintiff's choice of forum; and (9) trial efficiency and the interests
                of justice, based on the totality of the circumstances.

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). “[T]he decision whether to

transfer a case is left to the sound discretion of the district court . . . .” Roofing & Sheet Metal

Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 985 (11th Cir. 1982).

        Here, all parties have consented to the transfer of this action to the United States District

Court for the District of New Jersey, Trenton Division, pursuant to 28 U.S.C. § 1404(a). [Doc. 28

at p. 1; Doc. 29 ¶ 1]. As such, the first prong is satisfied. As to the second prong, Plaintiff argues

that this venue is more convenient for Defendants as their headquarters and principal places of

business are very close to the courthouse and transfer will facilitate discovery and align the case

with many other consolidated cases having common discovery and similar factual and legal

questions. 1 [Doc. 28 at p. 2]. While Defendants do not agree with every assertion or position set

forth in Plaintiff’s Motion, Defendants indicate that their decision to not oppose transfer is based

on the facts, posture, and circumstances of the case. [Doc. 29 ¶ 2]. The Court agrees that transfer

of this action will allow for judicial efficiency and will the serve the parties’ interests in facilitating



1 Plaintiff pointed out that in a similar case, the Orlando Division of this Court ordered transfer to
the New Jersey court. [Doc. 28 at p. 4]. That case is Musgrove et al v. Ethicon, Inc. et al, 6:18-
cv-02145-CEM-DCI (M.D. Fla.). Like here, all parties in that case consented to transfer and the
Court granted the motion. Id. at Doc. 51.
                                                    2
Case 8:19-cv-00990-CEH-AEP Document 30 Filed 10/23/20 Page 3 of 3 PageID 272




discovery alongside consolidated cases having common discovery. Additionally, having

considered all the relevant factors, the Court finds that they weigh in favor of transfer and that

transfer of this action to the United States District Court for the District of New Jersey, Trenton

Division is warranted. As such, the Court will grant the Motion.

       Accordingly, it is hereby ORDERED as follows:

           1. Plaintiff’s 28 U.S.C. § 1404(a) Motion to Transfer Venue and Supporting

               Memorandum of Legal Authority [Doc. 28] is GRANTED.

           2. This action is hereby TRANSFERRED to the United States District Court for the

               District of New Jersey, Trenton Division, for all further proceedings, pursuant to

               28 U.S.C. § 1404(a).

           3. The Clerk is hereby directed to transfer this action immediately to the United States

               District Court for the District of New Jersey, Trenton Division, and close this case.

       DONE AND ORDERED in Tampa, Florida on October 23, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                3
